ITEMID: 001-103881
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF TITARENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: No violation of Art. 6-1
JUDGES: Anatoly Kovler;Christos Rozakis;George Nicolaou
TEXT: 4. The applicants were born in 1954 and live in Moscow.
5. On 5 October 2001 the applicants sued the Nefron association seeking conclusion of employment contracts.
6. The Nagatinskiy District Court of Moscow (“the District Court”) scheduled the first hearing for 21 February 2002. Between 21 February 2002 and 17 June 2003 one hearing was held as planned. Six scheduled hearings did not take place due to the respondent’s default in appearance or requests for adjournment, three hearings had to be postponed following the applicants’ failure to appear or requests for adjournment, and three hearings could not proceed as both parties either failed to submit evidence or to show in court altogether.
7. On 17 June 2003 the District Court considered that the applicants no longer intended to pursue their civil action and decided to strike the case out of its list.
8. On 7 August 2003 the applicants asked the court to reinstate the case to its list claiming that they had not been able to appear at the hearings because the first applicant had been undergoing hospital treatment.
9. On 9 September 2003 the District Court quashed its earlier decision and reinstated the case to its list. The next hearing was scheduled for 3 November 2003. Between 3 November 2003 and 12 July 2004 five hearings were held as planned, whereas five other hearings were postponed due to the fault of the respondent, two for the applicants’ failure to appear, and two others for both parties’ default.
10. On 12 July 2004 the District Court again considered that the applicants no longer intended to pursue their civil action and decided to strike the case out of its list.
11. On 22 December 2004 the applicants asked the court to reinstate the case to its list. On 19 January 2005 the District Court quashed its decision of 12 July 2004 after finding that the applicants had not been duly notified of certain unspecified hearings and resumed the proceedings. The next hearing was scheduled for 31 January 2005.
12. The hearing of 31 January 2005 was adjourned as the respondent did not appear.
13. On 16 February and 10 March 2005 the hearings were held as planned.
14. On 11 March 2005 the District Court dismissed the applicants’ claims in full.
15. On 8 June 2005 the Moscow City Court upheld the judgment on appeal.
16. On an unspecified date the first applicant sued the Military Commission of Moscow for recalculation of his pension.
17. On 14 July 2006 the Justice of the Peace of the 384th Court Circuit of the Meshchanskiy District of Moscow dismissed his claims.
18. On 25 October 2006 the Meshchankiy District Court of Moscow upheld the judgment on appeal.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
